Citation Nr: 1437343	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  10-22 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia and bipolar disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1965.  This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Since the May 2010 Statement of the Case (SOC), the Veteran submitted additional evidence without a waiver of initial review by the RO; however, in a July 2014 statement, the Veteran's representative expressly waived initial RO review of all evidence received after the May 2010 SOC.

The record reflects that the RO has characterized the Veteran's psychiatric claim as one for service connection for schizophrenia and bipolar disorder.  According to the United States Court of Appeals for Veterans Claims (Court), the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  For this reason, the Veteran's claim is recharacterized as a claim for service connection for an acquired psychiatric disorder, to include schizophrenia and bipolar disorder.

The record reflects that the Veteran requested a Board hearing in May 2010; however, he withdrew that request in July 2014.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

The Board is of the opinion that additional evidentiary development is required prior to adjudication of the claim for service connection for an acquired psychiatric disorder.  

VA is obliged to provide an examination or obtain a medical opinion if the evidence of record contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability, and indicates that the claimed disability or symptoms may be associated with an established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4) (2013).  The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 (2006).  In this case, in July 2010, the Veteran's private physician suggested that the Veteran's psychiatric disabilities began at the age of 19, which would place initial onset of the claimed psychiatric disorder during the Veteran's active service.  The physician did not indicate that he had reviewed any medical evidence or any records, and did not provide a rationale for his opinion.  Nonetheless, the private physician's opinion indeed suggests that there may be a nexus between any current acquired psychiatric disorder and the Veteran's active service.  Therefore, the Board finds that the low threshold for finding that a VA examination is necessary has been met.  Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examination in response to his claim for service connection for and acquired psychiatric disorder. 

Further, the Veteran has asserted that he was treated for suicidal intentions in 1966 at the VA Medical Center (VAMC) in Gainesville, Florida.  These records are not within the claims files.  On remand, the AOJ should attempt to obtain and associate with the claims file any outstanding psychiatric treatment records since the Veteran's separation from active service.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should attempt to obtain and associate with the file any outstanding VA treatment records related to the Veteran's claimed psychiatric disabilities dating since his February 1965 separation from active service, including but not limited to any Gainesville VAMC treatment records from 1966.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Once the record is developed to the extent possible, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of any acquired psychiatric disorders present during the pendency of this claim.  The claims files and any pertinent evidence in Virtual VA that is not contained in the paper claims files must be made available to and reviewed by the examiner.  Any evaluations, studies, and tests deemed to be necessary should be accomplished. 

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to each acquired psychiatric disorder present during the pendency of the claim as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.  The examiner should consider the Veteran's lay statements and relevant records, to include records showing his in-service disciplinary difficulties, as well as the July 2010 private treatment record stating onset of a psychiatric disorder at 19 years old.  

The rationale for each opinion expressed must also be provided.  

3.  After completion of the above and any other development the AOJ should deem necessary, the AOJ should review the expanded record and determine if the claim on appeal may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. ADAMSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



